Citation Nr: 0633471	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

In August 2005 the Board remanded the matter for additional 
development.  The requested actions have been completed.

FINDING OF FACT

A chronic low back disorder was first identified many years 
after the veteran's release from service and is not shown to 
be related to any incident of his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, nor may any degenerative changes of the 
lumbar spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or disease contracted in the line of duty 
while in active military service.  38 U.S.C.A. §, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who served for ninety days or 
more, a chronic disease becoming manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service shall be considered to have been incurred 
in or aggravated by such service, notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. § 
3.303(b).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  Accordingly, 
when, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran alleges that he suffers from 
back pain caused by an injury to his back that occurred 
during his military service.  He reports that while in 
service he did a lot of heavy lifting and jumping from tanks.

Service medical records (SMRs) include a treatment report 
dated February 1, 1962, which states:  "recurrent back 
[illegible]; pushed into side of building last week."  A 
separation examination done in a few months later in May 1962 
found no spine abnormalities.  During that examination the 
veteran reported that he was in "good health"  SMRs also 
include an August 1963 Report of Medical History form 
completed during a two-week Army Reserve summer camp, upon 
which the veteran reported "I have a bad back and 
hayfever."

In a letter dated in July 1984 Dr. L. Olson, M.D., advised 
that the veteran "underwent an anterior innerbody fusion of 
L5-S1 in 1968 which improved his leg symptoms.  He now 
complains of intermittent back pain with bending and 
twisting."  X-rays taken at that time showed "anterior 
spurring at L2-3 and a slight decrease in the L3-4 disc space 
with a significant decrease in the L4-5 disc space."  X-rays 
also showed that the innerbody fusion was well healed.

In a letter dated in October 1984 addressed to R.J. Reynolds 
Tobacco Co., Dr. K. Hill, M.D.,  stated that he had seen the 
veteran "on several occasions with the chief complaint of 
back pain."  Dr. Hill also commented as follows:

On each occasion with the exception of 
follow-up visits, the physical 
examination would reveal 35 % 
limitation in flexion, 90 % in 
hyperextension and approximately 50 % 
in lateral movement of his back with 
marked muscle spasm.  The deep tendon 
reflexes and his straight leg raising 
test were also normal.  

Low back x-rays revealed old fusion of 
L5 done by Dr. [name] 16 years ago.  
The films also showed moderate 
osteoarthritic changes of the entire 
lumbar spine with bridging of L1 & L2.

In conclusion, it is felt that [the 
veteran] has a chronic low back strain 
complicated by arthritis of his lumbar 
spine . . ..

In a letter dated in October 1986, Dr. A. Reddy, M.D., 
diagnosed advanced degenerative osteoarthritis of the 
lumbosacral spine, and noted that the veteran apparently 
underwent an anterior fusion of L-5, S-1 "a long time ago."

VA treatment records dating from November 1999 document the 
veteran's complaints of lower back pain.  

In a medical report dated in November 2003, Dr. H. Wassel, 
M.D., P.A., stated that the veteran had severe back, hip, and 
knee pain as a result of jumping off of tanks numerous times 
while in the service from 1960 to 1962.  He said that the 
veteran's back pain culminated in his having to undergo an 
anterior innerbody fusion at L5-S1 in 1968.  He added that 
the veteran has since developed severe degenerative disc 
disease in the cervical and lumbar spines.  Dr. Wassel then 
opined that the veteran's "back condition is as likely as 
not related to his military service in the U.S. Army between 
1960 and 1962;" and said that the veteran's "back condition 
is the same injury that he has been treated for since the 
military service."  

In December 2003 the veteran underwent a compensation and 
pension (C&P) examination. During the examination he reported 
a dull, aching pain radiating down both legs and hips.  He 
added that he was barely able to ambulate to the bathroom 
during these flare-ups; that he wears a back brace most of 
the time; and that he occasionally uses a cane to walk.  He 
also reported occasional unsteadiness, and said that on 
several occasions he has fallen to his knees.  He informed 
the examiner that he did a lot of heavy lifting and jumping 
from tanks while in service, and said that he suffers from 
constant and severe pain with any type of activity involving 
bending, lifting, or twisting.  

Physical examination revealed flexion of the lumbar spine 
limited to 15 degrees, extension limited to 4 degrees, 
lateral bending limited to 4 degrees on the left and 5 
degrees on the right, left rotation of 5 degrees, and right 
rotation of 0 degrees.  Diagnosis was "degenerative spine, 
speculative as to relationship to service."  The examiner 
then remarked as follows:

Dr. Wassel's opinion was based only on 
veteran's history.  There is no 
evidence in C-file that veteran was 
treated more than [once] for back 
injury.  There is no evidence for 
continuous treatment of back pain for 
over 20 years after discharge. 

In a subsequent letter from Dr. Wassel dated in January 2005, 
he advised that he had reviewed the veteran's SMRs, and 
commented as follows:

His Service Medical Records show on his 
Report of Medical History, the SF 89, 
dated 08/18/1963, he had a "bad back".  
His service medical records show a 
definite series of entries showing a 
back injury and treatment.  Therefore, 
my determination is his lumbar 
condition is related to his service in 
the U.S. Army as a Tank Crewman.

VA treatment records dated in May and August 2005 advise of 
"DDD (degenerative disc disease) of entire back (1 surgery 
in '68)." 


Analysis.  SMRs confirm that the veteran was treated on one 
occasion for a back complaint in February 1962; however, the 
record is devoid of any treatment records for back pain 
thereafter until July 1984.  Although letters from private 
treating physicians dated in July 1984, October 1984, and 
October 1986 advise that the veteran underwent back surgery 
in 1968, this is not confirmed by contemporaneously written 
records.  Even assuming, arguendo, that the veteran did 
undergo back surgery in 1968, this event is too remote from 
his one-time in-service treatment for a back complaint for a 
finding of service connection, particularly given the lack of 
corroborative diagnostic or treatment evidence from the time 
of the veteran's 1962 discharge until the 1968 surgery.  

The positive evidence in support of the veteran's claim 
includes the medical report dated in November 2003, from Dr. 
Wassel (in which he declared that the veteran's "back 
condition is as likely as not related to his military 
services," and that the veteran's "back condition is the 
same injury that he has been treated for since the military 
service"), and Dr. Wassel's January 2005 letter, in which he 
stated that the veteran's "service medical records show a 
definite series of entries showing a back injury and 
treatment."  However, as noted above, SMRs reflect a one-
time treatment for an obscure back complaint while in 
service.  Although the veteran later complained during an 
Army Reserve summer camp of a "bad back," this was in 
August 1963, more than one year after his discharge from 
active military service.  The record contains no other 
evidence of any in-service back problem.  In view of the lack 
of evidence indicative of chronic symptomatology during 
service or within one year thereafter, and Dr. Wassel's 
reliance upon anecdotal evidence in the formation of his 
opinion, Dr. Wassel's opinion is given little weight.  38 
C.F.R. § 3.303(b); see also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993)(holding that a medical opinion based on an 
inaccurate factual premise is not probative).

Although the evidence confirms that the veteran was treated 
on one occasion for a back complaint while in service and 
that he currently suffers from degenerative disc disease of 
the spine, the total lack of competent medical evidence 
regarding any back disorder from 1962 until the reported 1968 
back surgery, and from thence until 1984, reflects a lack of 
continuity of symptomatology that defeats his claim.  Service 
connection must therefore be denied.  38 C.F.R. § 3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in November 2002, July 2003, and in January, August, 
and November 2005 satisfied the duty to notify provisions.  
SMRs and VA treatment records have been made a part of the 
file.  The veteran has also been accorded an examination for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  


ORDER

Service connection for a low back disorder is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


